                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:10-CV-00472-GCM
 MID-ATLANTIC EMERGENCY                           )
 MEDICAL ASSOCIATES, PA
 STEVEN G. FOLSTAD
 THOMAS L. MASON,
                                                  )
                 Plaintiffs,                      )
                                                  )
     v.                                           )          ORDER
                                                  )
 EMERGENCY MEDICAL SERVICES,                      )
 L.P.
 EMCARE, INC
 HEALTH MANAGEMENT
 ASSOCIATES, INC.
 MOORESVILLE HOSPITAL
 MANAGEMENT ASSOCIATES, LLC
 STATESVILLE HMA, LLC
 EMCARE HOLDINGS, INC
 EMERGENCY MEDICAL SERVICES
 CORPORATION,
                                                  )
                 Defendants.                      )
                                                  )

          THIS MATTER COMES before this Court on the Court’s own Motion. Given the unique

procedural posture presented by this case, the Court will hold a status conference in this matter on

March 26, 2019 at 2:00 p.m. in Courtroom 2-2, 401 W. Trade St., Charlotte, NC 28202. Counsel

who are not located in the Charlotte area may appear via telephone if prior arrangements are made

with the Clerk’s office.

          SO ORDERED.

                                             Signed: March 4, 2019




                                                 1
